

Exhibit 10.12


DISBURSEMENT REQUEST AND AUTHORIZATION
(Line of Credit)


Borrower:
PREMIER POWER RENEWABLE ENERGY, INC.
4961 Windplay Drive, #100
El Dorado Hill, CA 95762
Lender:
UMPQUA BANK
2998 Douglas Blvd., Suite 100
Roseville, CA 95661



LOAN TYPE.  This is a Variable Rate (at the Bank’s Prime Rate), Revolving Line
of Credit Loan to a corporation in the amount of $7,000,000.00 due on July 13,
2011.


PRIMARY PURPOSE OF LOAN.  The primary purpose of this loan is for:


o  Personal, Family, or Household Purposes or Personal Investment


o  Business (Including Real Estate Investment)


SPECIFIC PURPOSE.  The specific purpose of this loan is to finance working
capital, the issuance of letters of credit, and general corporate purposes.


DISBURSEMENT INSTRUCTIONS.  Borrower understands that no loan proceeds will be
disbursed until all of Lender's conditions for making the loan, as contained in
the Loan Agreement dated July __, 2009 (the “Loan Agreement”), have been
satisfied.  All loan proceeds are to be disbursed pursuant to the terms and
conditions of the Loan Agreement.


DISBURSEMENT AUTHORIZATION.  Loan proceeds shall be disbursed as provided in the
Loan Agreement.


FINANCIAL CONDITION.  BY SIGNING THIS AUTHORIZATION, BORROWER REPRESENTS AND
WARRANTS TO LENDER THAT THE INFORMATION PROVIDED ABOVE IS TRUE AND CORRECT AND
THAT THERE HAS BEEN NO MATERIAL ADVERSE CHANGE IN BORROWER'S FINANCIAL CONDITION
AS DISCLOSED IN BORROWER'S FINANCIAL STATEMENTS PROVIDED TO LENDER.


THIS AUTHORIZATION IS DATED July 13, 2009.


BORROWER:
PREMIER POWER RENEWABLE ENERGY, INC., a Delaware corporation

 
By:
   
Dean Marks
 
President and Chief Executive Officer

 
Disbursement Request
and Authorization


 
 

--------------------------------------------------------------------------------

 
 